Bloodworth, J.
A search warrant was issued by a justice of the peace upon the affidavit of Charlie Johnson, who swore that Mrs. M. J. Hearell and Enoch Hearell were in possession of certain property belonging to him. By virtue of the authority given by the search warrant the property described therein was. seized by K. S. Yann, bailiff. The Hearells defended, and, upon the issue being tried by the justice of the peace, he passed an order arvarding the property to Johnson. Acting under this order, and without any notice of the intention on the part of the Hearells to apply for a writ of certiorari, the bailiff promptly delivered to Johnson the property in dispute. Nearly thirty days thereafter the Hearells obtained a writ of certiorari, • and the judge of the superior court, on hearing the ease, reversed the decision of the justice of the peace awarding the property to Johnson, and the bailiff was ordered to turn it over to the Hearells. After this judgment of the superior court a rule was issued against the bailiff, he made answer thereto, and, upon the hearing of the issue thus raised, the court refused to make the rule absolute, and the Hearells excepted.
The court did not err in refusing to make the rule against the bailiff absolute. See Seamans v. King, 79 Ga. 611 (5 S. E. 53); Johnson v. Pox, 51 Ga, 270; Wilbur v. Stokes, 117 Ga, 545 (43 S. E. 856); King v. Haley, 146 Ga. 85 (90 S. E. 715); Taylor v. Boynton, 7 Ga. App. 233 (1) (66 S. E. 550).

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.